Citation Nr: 1744891	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  09-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an upper back disorder, to include of the cervical and/or thoracic spine, nerve disorder, and/or any related muscle disorder.  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty from August 1996 to August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2010, the Board denied the claim for service connection for a thoracic spine disability and remanded the cervical spine disability for the issuance of a statement of the case.  The cervical spine disability claim has since been perfected to the Board.

The Veteran appealed only the Board's denial of service connection for a thoracic spine disability to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court granted the Joint Motion for Remand (JMR) for remand filed by representatives for both parties, vacating the Board's decision as to that issue and remanding it to the Board for further proceedings consistent with the joint motion.

In April 2012 the Board remanded the case for a new VA examination, and in November 2012, the Board again denied service connection for a thoracic spine disability.  The Veteran again appealed that denial to the Court and in March 2014 the Court granted a JMR vacating the Board's decision as to that issue and remanding it to the Board for further proceedings, specifically, finding that the Board's reliance on a May 2012 VA opinion showing no current disability was inadequate, as a diagnosis of cubital tunnel syndrome was not final yet and if not confirmed could indicate a T1 or T2 disc problem.  Also, it noted that the separation examination showed that "a tender back was noted" and the 2012 VA examiner did not refer to the exit examination report.  The JMR found that the Board did not specifically discuss the rationale contained in the May 2012 VA opinion, without noting that additional clinical testing may be warranted or that the examiner did not address the Veteran's separation examination.  In September 2014, the Board remanded the claim for additional development.

The Board notes that the Veteran's claims have previously been characterized as two separate claims, one for the thoracic spine and the other for the cervical spine.  The Veteran has not appealed a low back disorder and his attorney, in the August 2017 correspondence has made clear that the claim is regarding the upper back.  For the sake of clarity, the Board has recharacterized the claim as one for an upper back disorder, to include the thoracic and/or cervical spine, nerve disorder, and/or any related muscle disorder.  The Veteran is not prejudiced by this characterization as it encompasses both the separately claimed thoracic and cervical spine claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Per the prior Board remand, the AOJ obtained a new, November 2014 VA examination, with an April 2015 addendum medical opinion.  Once VA undertakes the effort to provide an examination when developing a service-connection claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The AOJ should request that the November 2014 examiner review the records and provide another addendum opinion.  If that VA examiner is unavailable, a new VA medical opinion should be provided to address the claim.

The Board initially notes that the November 2014 VA examiner specifically diagnosed the Veteran with degenerative disc disease with intermittent C-6 cervical radiculopathy (sensory, not motor).  The examiner also found that there was no cubital tunnel condition; and the intermittent parethesias (painful pins/needles tingling) into the thumb side of hands both sides was consistent with C6 radiculopathy (i.e. radicular and not peripheral nerve).

The November 2014 VA examiner further explained that the Veteran had an upper back condition, but not thoracic spine, per se (no thoracic spine abnormality demonstrated on regular X-rays, there was a lower neck/upper back condition).  The VA examiner explained that upper back into neck and vice versa, lower neck into upper back condition is one in the same condition; i.e. they are connected/linked/inseparable.  He opined that there is a condition of the lower neck/upper back which is a muscular condition, but that it did not involve the thoracic spine.  He found that the spine (bones) is fine; i.e.: the thoracic spine per se is fine; however, there was a current upper back condition of the muscles, which did not involve the spine. 

The Board finds that the VA examiner did not provide a medical opinion as to whether the diagnosed disorders of the cervical spine (to include radiculopathy) or an upper back muscular condition were etiologically related to service.  To the extent that the VA examiner did provide a medical opinion, it appears to be mainly based on a lack of service treatment records as to any upper back complaints after service.  A new VA medical opinion is necessary to provide an adequate medical opinion.

Prior to the examinations, all outstanding VA medical records should be associated with the claims file.  To include any VA medical records from medical centers in Austin and San Antonio.  

Accordingly, the case is REMANDED for the following actions:

1.   The AOJ should obtain ALL outstanding VA treatment records from all applicable VA medical centers in Texas (to specifically include any from Austin and San Antonio).  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.   After all records and/or responses received from have been associated with the claims file, return the claims file to the November 2014 VA examiner for upper back claim.  The claims file and a full copy of this REMAND must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the November 2014 VA examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the claims file, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

(a)  Does the Veteran currently have a disability of the upper back, to possibly include of the (i) cervical spine, (ii) thoracic spine, (iii) nerve disorder, and/or (iv) muscular disorder?  If so, please note EACH diagnosed disorder(s).

The VA medical opinion provider should also clarify whether or not any additional testing is warranted, including the specific testing noted by the May 2012 VA examiner for cubital tunnel syndrome.  If the specific type examination noted by the May 2012 VA examiner is not necessary given the findings of the last VA examination, please explain how such determination was made.

(b)  Is it at least as likely as not that any upper back disorder found (to include of the (i) cervical spine, (ii) thoracic spine, (iii) nerve disorder, and/or (iv) muscular disorder) is related to the Veteran's active service?  The examiner should specifically consider the Veteran's reports of October 1998 injury involving a glancing injury to the back from a falling box.    

(c)  Is it at least as likely as not that the any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following his discharge from service (i.e., August 2000)?  Again, consider statements made by the Veteran in this regard.  The lack of medical records documenting his symptoms or a diagnosis is not determinative.  

(d)  The March 2014 JMR claims that the May 2000 separation examiner found tenderness of the back - apparently based on the medical abbreviation used on the examination report.  Please make clear whether the JMR's interpretation of the May 2000 separation examination findings are correct or not.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The VA medical opinion provider should clearly explain how he/she reached his/her answers to EACH question posed above.  He/she is directed to reconcile his or her opinions with any on file that may conflict, and to consider all pertinent medical evidence of record.  The Board notes that a medical opinion based solely on a lack of evidence is the service treatment records is inadequate and of very limited probative value.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


